241 F.2d 452
Elton F. KING, Appellant,v.UNITED STATES of America, Appellee.John H. THOMAS, Appellant,v.UNITED STATES of America, Appellee.
No. 13603.
No. 13604.
United States Court of Appeals District of Columbia Circuit.
Argued February 20, 1957.
Decided February 21, 1957.

Appeals from the United States District Court for the District of Columbia; Joseph C. McGarraghy, District Judge.
Mr. Wesley S. Williams, Washington, D. C., for appellants.
Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Harold H. Titus, Jr., John D. Lane, and E. Tillman Stirling, Asst. U. S. Attys., were on the brief for appellee.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
These are appeals from convictions for violating the lottery laws. We find no error affecting substantial rights.


2
Affirmed.